Title: Design for a Seal for the United States, [May 1796]
From: Hamilton, Alexander
To: 


[May, 1796]
A Globe with Europe and part of Africa on one side—America on the other—the Atlantic Ocean between. The portion occupied by America to be larger than that occupied by Europe. A Colossus to be placed on this Globe, with one foot on Europe, the other extending partly over the Atlantic towards America, having on his head a quintuple crown in his right hand an Iron-Sceptre projected but broken in the middle—in his left hand a Pileus* reversed, the staff intwined by a snake with its head downward having the staff in its mouth and folding in its tail (as if in the act of strangling) a label with these words “Rights of Man.”
Upon a base, supported by fifteen columns, erected on the Continent of America, to be placed the Genius of America, represented by Pallas—a female figure with a firm composed countenance, in an attitude of defiance, cloathed in armour with a golden breast plate, a spear in her right hand and an Ægis or shield in her left, decorated with the scales of Justice instead of the Medusa’s head—her helmet incircled with wreaths of Olive—her spear striking upon the Sceptre of the Colussus and breaking it obliquely over her head a radiated Crown or Glory.
Explanation
The Globe is an antient symbol of universal Dominion. This, with the Colossus alluding to the Directory, will denote the project of acquiring it—the position of one leg of the colussus will signify the attempt to extend it to America. The Columns will represent the American States. Pallas, as the Genius of America will denote, that though loving Peace (of which the Olive wreath is the emblem) yet guided by Wisdom, or an enlightened sense of her own rights and interests, she is determined to exert and does successfully exert her valour, in breaking the sceptre of the Tyrant. The Glory is the usual type of Providential interposition.
It would improve it if it did not render it too complicated to represent the Ocean in Tempest & Neptune striking with his Trident the projected leg of the Colussus.
But perhaps instead of all this it may suffice to have the figure of Pallas on horse back the harp placed on the Columns these on a small mount—her spear breaking a Sceptre projected by a Herculean Arm.
